8 N.Y.2d 865 (1960)
In the Matter of the State of Washington, Respondent,
v.
Robert E. Harvey, Appellant.
Court of Appeals of the State of New York.
Argued April 27, 1960.
Decided May 26, 1960.
Peter Campbell Brown, Clayton D. Hollinger, Edwin A. Lewis and Ralph L. Ellis for appellant.
Frank S. Hogan, District Attorney (Jeremiah B. McKenna and Peter R. Rosenblatt of counsel), for respondent.
Appeals dismissed, without costs, and the matter remitted to the Appellate Division with directions to dismiss the appeal taken to that court (Matter of Ryan [Hogan], 306 N.Y. 11, 18).